DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/10/2020 has been entered.

	
	
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed12/10/2020. Claims 1 and 11 were amended. Claims 9-10 and 19-20 were cancelled. Claims 1-4, 6-7, 11-14 and 16-17 are presently pending and presented for examination.


Response to Prior Art Arguments
In regards to Applicant’s argument that “the Office Action states that Skaaksrud teaches that "the mobile communication device of the customer. [Skaaksrud;  51- 54 shows confirmation from the user mobile device as it occurs during the decryption of the token]." Looking at the portions Skaaksrud, paragraph [0051] of Skaaksrud states that the "[r]eceiving mobile device 102 may send the decrypted electronic token to host 106 to verify that a party in possession of and/or accompanying receiving mobile device 102 is authorized to receive the package." Further, paragraph [0053] Skaaksrud states that, "[w]hen receiving mobile device 102 sends the decrypted electronic token back to host 106, and if the decrypted electronic token matches the original unencrypted token, then host 106 may verify that the party receiving the package is authorized." In addition, paragraph [0054] of Skaaksrud states that "the receiving party may have a chance to inspect the package before confirming that the payment be transferred." As can be seen in the above-quoted portions of Skaaksrud, Skaaksrud discloses (see par. [0051]) that the electronic device of the customer intended for delivery transmits the decrypted electronic token to the host 106 to verify that the customer is authorized to receive (i.e., be handed) the package, not to verify that the customer has in fact obtained possession of the package being delivered. In addition, Skaaksrud discloses (see par. [0053]) that the decrypted electronic token sent by the electronic device of the customer intended for delivery to the host 106 permits the host that the product may be handed off to the customer, but is not a confirmation from the customer that the product has in fact been handed off by the delivery vehicle driver to the customer. Finally, in par. [0054], Skaaksrud simply states that the customer for whom delivery is intended may be permitted to inspect the package before the customer confirms that the customer's maybe can be transmitted, but does not disclose or suggests that the customer uses his/her electronic device to transmit a signal to the host 106 to confirm that the delivery vehicle/driver has in fact handed off the delivered product to the customer.”, (see Remarks, pg. 8-11).
Examiner respectfully disagrees, Skaaksrud was simply used to show use of the mobile device of a customer, meanwhile the combination of Ourega and Skaaksrud taught the limitation “wherein the control circuit is further configured to receive, from an 
	
	


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-4, 7, 11-12, 14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ourega et al (US Patent Application Publication No. 20080162304 - hereinafter Ourega) in view of Kimchi et al (US Patent Application Publication No. 20150120094 - hereinafter Kimchi) in view of Skaaksrud et al (US Patent Application Publication No. 20120246077 - hereinafter Skaaksrud).
Re. claim 1, Ourega teaches:	
A system of delivering products to a specified delivery location, the system comprising:
an order processing server configured to receive an order by a customer for at least one product, the order processing server being configured to permit the customer to specify a time frame, from receipt of the order, for completing delivery of the at least 
a computing device including a processor-based control circuit, the control circuit configured to: [Ourega; ¶20-¶21].
determine that the at least one product is associated with a first delivery restriction; [Ourega; Abstract, ¶136, ¶138, ¶144, ¶165-¶166 and ¶168 shows packaging timeframe / deadline, carrier "pickup date" / shipping timeframe required, required package characteristics i dimensions, and "unshippable" package determination, i.e,, determine restrictions].
analyze whether the first delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery; [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182 shows test, estimate and check the restrictions for packaging validation to provide the specified delivery time scheduled / shipping timeframe].
verify that the first delivery restriction has been satisfied; [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182 shows how verify / check that the package is ready for pickup and that the carrier has picked up the package within the restricted scheduling times].
authorize commencement of a delivery attempt of the at least one product to the customer after verification that the first delivery restriction has been satisfied; [Ourega; ¶136, ¶166-¶167 and ¶170-¶171 shows suspend / standby / wait to resume, i.e., i acceptance].
determine that the delivery location is associated with a second delivery restriction; [Ourega; second delivery restriction is shown by ¶174 with cost/billing restriction in addition to multiple/concurrent packaging timeframe/deadline, carrier “pickup date”/shipping timeframe in ¶136, ¶138, ¶144, ¶165-¶166 and ¶168].
analyze whether the second delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery; [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶174, ¶176 and ¶182 shows test, estimate and check the restrictions for packaging and billing validation to provide the specified delivery time scheduled / "shipping timeframe"].
verify that the second delivery restriction has been satisfied; and [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182].
authorize the delivery of the at least one product to the customer at the delivery location after verification that the second delivery restriction has been satisfied.  [Ourega; ¶157 shows authorization when order is complete and set their profile to auto deny authorization when it’s just partial order such that “the buyer may set the packaging manager to always deny a partial order processing authorization to the seller, in which case the packaging manager will not allow the seller to request such an authorization from the buyer, but rather prompt the seller to decline the order if some of the ordered goods are not available. On the other hand, the buyer may set the packaging manager to automatically grant a partial order processing to the seller who requests it”, and ¶197 shows authorization of the payment].

Ourega doesn’t teach, Kimchi teaches:
wherein the order processing server is further configured to permit the customer to specify that the delivery location is a location of an electronic mobile communication device of the customer; [Kimchi; ¶26 shows the shipment delivered to user’s location based on their mobile phone such as “a user now has the ability to choose “Bring It To Me” 114(A). With this option, the actual location of the user is determined and the UAV delivers the item to the current location of the user. The current location of the user may be based on, for example, a determined location of a portable device (e.g., mobile phone) associated with the user, the location of the network utilized by the user when placing the order, etc. For example, the user may identify their current location by allowing Global Positioning System (“GPS”) data to be provided by their mobile device”].
in response to an autonomous determination by the control system that the at least one product can be delivered to the delivery location within the time frame specified by the customer for completing the delivery: [Kimchi; Fig. 10Page 3 of 17 and ¶128-¶131, first the customer inputs the delivery parameters as it is received in step 1002, then the process from 1006 – 1012, automatically determines if delivery can be made to recipient location through the received delivery parameters provided].Application. No. 15/646,462 Response to Non-Final Office Action
authorize the delivery of the at least one product to the customer at the delivery location after verification that the second delivery restriction has been satisfied, [Kimchi; Fig. 10Page 3 of 17 and ¶128-¶131, the delivery restrictions are shown by environment changing 
obtain an electronic location signal transmitted from the electronic mobile communication device of the customer; [Kimchi; Fig. 10Page 3 of 17 and ¶128-¶131, at step 1012 the location of the recipient is tracked to know if their location changes to deliver the item to them, also shown in ¶130 as “the destination location may dynamically update based on the activities of the user to which the item(s) is being delivered. For example, if the user has selected that the item be delivered to their current location, the destination location may change if the user moves to a new location while the item is being delivered”].
track a geographic location of the mobile communication device of the customer by analyzing the electronic location signal after the commencement of the delivery attempt; [Kimchi; shown in ¶130 as “the destination location may dynamically update based on the activities of the user to which the item(s) is being delivered. For example, if the user has selected that the item be delivered to their current location, the destination location may change if the user moves to a new location while the item is being delivered”].
determine an identity of the delivery location based on tracking the geographic location of the mobile communication device of the customer; and [Kimchi; ¶112 shows identifying the location such as “if the device is connected to a wireless network (e.g., Wi-Fi, cellular, satellite) the location of the device may be determined and used as the default location. For example, many Wi-Fi networks have been mapped and associated 
in response to receipt, from the electronic mobile communication device of the customer, of credentials that permit an authentication of an identity of the customer at the delivery location, transmit an electronic signal indicating that the customer is permitted to take possession of the at least one product delivered to the delivery location. [Kimchi; Fig. 6, ¶102-¶107 and ¶138-¶140, shows the use of the user’s mobile device in communication with the drone to facilitate the delivery of the package to the user].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kimchi in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it would be advantageous for providing enhanced delivery options.
Ourega doesn’t teach, Skaaksrud teaches:
wherein the control unit is further configured to authorize a hand off of the at least one product directly to the customer at the delivery location based on the authentication of the identity of the customer at the delivery location. [Skaaksrud; ¶53 and ¶62-¶63 shows the handing off of the package to the customer after the token decryption matches the original confirming this is the recipient to leave package with. Further ¶51-¶54 shows authorization of a hand off as confirmation from the user mobile device occurs during 
the mobile communication device of the customer […] transmit an electronic signal indicating that the customer is permitted to take possession of the at least one product delivered to the delivery location. [Skaaksrud; ¶54 after verification, payment can be transferred. Allows for the receiving party to inspect the package before releasing the payment. Further Fig. 3 shows 312 (electronically sign) being in a different box than 314 (release payment). Then ¶62 - ¶63 shows that the payment may be required for a handoff, and that the authorization for payment if it is from the customer’s mobile device].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Skaaksrud in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it would be advantageous for providing enhanced delivery options.

Re. claim 2, Ourega in view of Kimchi in view of Skaaksrud teaches the system of Claim 1.
Ourega teaches:
wherein the order processing server is further configured to permit the customer to specify that the at least one product is to be delivered on the day the order is placed by 

Re. claim 3, Ourega in view of Kimchi in view of Skaaksrud teaches the system of Claim 1.
Ourega teaches:	
wherein the control circuit is further configured to analyze whether the first delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery and determine at least one of: [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182 shows test, estimate and check the restrictions for packaging validation to provide the specified delivery time scheduled / shipping timeframe].
whether a method of delivery suitable for the delivery of the at least one product to the delivery location is available; and [Ourega; ¶58 and ¶166-¶188].
whether the at least one product can be delivered to the customer at the delivery location within the time frame specified by the customer. [Ourega; ¶58 and ¶166-¶188].

Re. claim 4, Ourega in view of Kimchi in view of Skaaksrud teaches the system of Claim 1.
Ourega teaches:
wherein the control circuit is further configured to receive, from an electronic device remote to the computing device, a confirmation that the first delivery restriction has 

Re. claim 7, Ourega in view of Kimchi in view of Skaaksrud teaches the system of Claim 1.
Ourega teaches:	
wherein the control unit is further configured to receive a confirmation that the second delivery restriction has been satisfied.  [Ourega; ¶136, ¶157-¶158, ¶167-¶168, ¶170-¶171, ¶174, ¶197].

Re. claim 11, Ourega teaches:	
A method of delivering products to a specified delivery location, the method comprising:
receiving, at an order processing server, an order by a customer for at least one product, wherein the receiving step comprises permitting the customer to specify a time frame, from receipt of the order, for completing delivery of the at least one product to the customer and to specify that the at least one product is to be delivered to the delivery location; [Ourega; ¶18, ¶57 and ¶76 show receiving customer order for product. ¶25, ¶129-¶130, ¶161 and ¶166 shows the buyer / recipient specifies the delivery destination and delivery timeframe / schedule].
determining, at a computing device including a processor-based control circuit, that the at least one product is associated with a first delivery restriction; [Ourega; Abstract, ¶136, ¶138, ¶144, ¶165-¶166 and ¶168 shows packaging timeframe / deadline, carrier "pickup date" / shipping timeframe required, required package 
analyzing, via the computing device, whether the first delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery; [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182 shows test, estimate and check the restrictions for packaging validation to provide the specified delivery time scheduled / shipping timeframe].
verifying, via the computing device, that the first delivery restriction has been satisfied; [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182 shows how verify / check that the package is ready for pickup and that the carrier has picked up the package within the restricted scheduling times].
authorizing, via the computing device, commencement of a delivery attempt of the at least one product to the customer after the verifying that the first delivery restriction has been satisfied; [Ourega; ¶136, ¶166-¶167 and ¶170-¶171 shows suspend / standby / wait to resume, i.e., commence, delivery attempts after restrictions verification and sailor, carrier and buyer confirmation i acceptance].
determining via the computing device that the delivery location is associated with a second delivery restriction; [Ourega; second delivery restriction is showing by ¶174 with cost/billing restriction in addition to multiple/concurrent packaging timeframe/deadline, carrier “pickup date”/shipping timeframe in ¶136, ¶138, ¶144, ¶165-¶166 and ¶168].
analyzing, via the computing device, whether the second delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery; validation to provide the specified delivery time scheduled / "shipping timeframe"].
verifying, via the computing device, that the second delivery restriction has been satisfied; and [Ourega; ¶154-¶155, ¶165, ¶168, ¶170, ¶176, ¶182].
authorizing the delivery of the at least one product to the customer at the delivery location after the verifying that the second delivery restriction has been satisfied. [Ourega; ¶157 shows authorization when order is complete and set their profile to auto deny authorization when it’s just partial order such that “the buyer may set the packaging manager to always deny a partial order processing authorization to the seller, in which case the packaging manager will not allow the seller to request such an authorization from the buyer, but rather prompt the seller to decline the order if some of the ordered goods are not available. On the other hand, the buyer may set the packaging manager to automatically grant a partial order processing to the seller who requests it”, and ¶197 shows authorization of the payment].
wherein the authorizing of the delivery step further comprises receiving, at the computing device a confirmation that the at least one product has been delivered to the customer at the delivery location. [Ourega; ¶189 and ¶199, shows confirmation of product being delivered].
Ourega doesn’t teach, Kimchi teaches:
wherein the receiving step further comprises permitting the customer to specify that the delivery location is a location of an electronic mobile communication device of the customer; [Kimchi; ¶26 shows the shipment delivered to user’s location based on their 
in response to an autonomous determination by the control system that the at least one product can be delivered to the delivery location within the time frame specified by the customer for completing the delivery: [Kimchi; Fig. 10Page 3 of 17 and ¶128-¶131, first the customer inputs the delivery parameters as it is received in step 1002, then the process from 1006 – 1012, automatically determines if delivery can be made to recipient location through the received delivery parameters provided].Application. No. 15/646,462 Response to Non-Final Office Action
authorizing, via the computing device, the delivery of the at least one product to the customer at the delivery location after verification that the second delivery restriction has been satisfied, [Kimchi; Fig. 10Page 3 of 17 and ¶128-¶131, the delivery restrictions are shown by environment changing and destination location changing, and when both parameters are met the drone proceeds to deliver the item to the recipient].
obtaining, via the computing device, an electronic location signal transmitted from the electronic mobile communication device of the customer; [Kimchi; Fig. 10Page 3 of 17 and ¶128-¶131, at step 1012 the location of the recipient is tracked to know if their location changes to deliver the item to them, also shown in ¶130 as “the destination location may dynamically update based on the activities of the user to which the item(s) is being 
tracking, via the computing device, a geographic location of the mobile communication device of the customer by analyzing the electronic location signal after the commencement of the delivery attempt; [Kimchi; shown in ¶130 as “the destination location may dynamically update based on the activities of the user to which the item(s) is being delivered. For example, if the user has selected that the item be delivered to their current location, the destination location may change if the user moves to a new location while the item is being delivered”].
determining, via the computing device, an identity of the delivery location based on tracking the geographic location of the mobile communication device of the customer; and [Kimchi; ¶112 shows identifying the location such as “if the device is connected to a wireless network (e.g., Wi-Fi, cellular, satellite) the location of the device may be determined and used as the default location. For example, many Wi-Fi networks have been mapped and associated with specific locations. The Wi-Fi network may be identified and the corresponding location determined In still another example, the user may identify their location”].
in response to receipt, from the electronic mobile communication device of the customer, of credentials that permit an authentication of an identity of the customer at the delivery location, transmitting, via the computing device, an electronic signal indicating that the customer is permitted to take possession of the at least one product delivered to the delivery location.. [Kimchi; Fig. 6, ¶102-¶107 and ¶138-¶140, shows the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kimchi in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it would be advantageous for providing enhanced delivery options.
Ourega doesn’t teach, Skaaksrud teaches:
wherein the authorizing of the delivery step further comprises handing the at least one product directly to the customer at the delivery location based on the authentication of the identity of the customer at the delivery location. [Skaaksrud; ¶53 and ¶62-¶63 shows the handing off of the package to the customer after the token decryption matches the original confirming this is the recipient to leave package with. Further ¶51-¶54 shows authorization of a hand off as confirmation from the user mobile device occurs during the decryption of the token in the form of password, biometric scan and electronic signature].
the mobile communication device of the customer […] transmitting, via the computing device, an electronic signal indicating that the customer is permitted to take possession of the at least one product delivered to the delivery location. [Skaaksrud; ¶54 after verification, payment can be transferred. Allows for the receiving party to inspect the package before releasing the payment. Further Fig. 3 shows 312 (electronically sign) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Skaaksrud in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it would be advantageous for providing enhanced delivery options.

Re. claim 12, Ourega in view of Kimchi in view of Skaaksrud teaches the method of Claim 11.
Ourega teaches:
wherein the receiving step further comprises permitting the customer to specify that the at least one product is to be delivered on the day the order is placed by the customer; [Ourega; ¶129, ¶130 and ¶168 shows on-demand delivery at the specified location] 

Re. claim 14, Ourega in view of Kimchi in view of Skaaksrud teaches the method of Claim 11.
Ourega teaches:	
wherein the verifying that the first delivery restriction has been satisfied further comprises receiving, at the computing device and from an electronic device remote to 

Re. claim 17, Ourega in view of Kimchi in view of Skaaksrud teaches the method of Claim 11.
Ourega teaches:	
wherein the verifying that the second delivery restriction has been satisfied further comprises receiving, at the computing device and from an electronic device remote to the computing device, a confirmation that the second delivery restriction has been satisfied. [Ourega; ¶136, ¶157-¶158, ¶167-¶168, ¶170-¶171, ¶174, ¶197].

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ourega in view of Kimchi in view of Skaaksrud in view of Lievens et al (US Patent Application Publication No. 20140279666 - hereinafter Lievens).
Re. claim 6, Ourega in view of Kimchi in view of Skaaksrud teaches the system of Claim 1.
Ourega further teaches:
wherein the control circuit is further configured to analyze whether the second delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery and determine at least one of: 
whether the delivery location is accessible by a delivery service; [Ourega; ¶23, ¶89, ¶106 and ¶166 

Ourega doesn’t teach, Lievens teaches:
whether the at least one product can be handed to a person at the delivery location other than the customer to complete the delivery; and [Lievens; Abstract, ¶64-¶65 and ¶90 provides additional secure pick-up options].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lievens in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it would be advantageous for providing enhanced delivery options.

Re. claim 16, Ourega in view of Kimchi in view of Skaaksrud teaches the method of Claim 11.
Ourega further teaches:
wherein the analyzing, via the computing device, whether the second delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery further comprises: 
determining whether the delivery location is accessible by a delivery service; [Ourega; ¶23, ¶89, ¶106 and ¶166]

Ourega doesn’t teach, Lievens teaches:
determining whether the at least one product can be handed to a person at the delivery location other than the customer to complete the delivery; and [Lievens; Abstract, ¶64-¶65 and ¶90 provides additional secure pick-up options].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lievens in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since it would be advantageous for providing enhanced delivery options.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ourega in view of Kimchi in view of Skaaksrud in view of Rellas et al (US Patent Application Publication No. 20140201100 - hereinafter Rellas).
Re. claim 13, Ourega in view of Kimchi in view of Skaaksrud teaches the method of Claim 11.
Ourega further teaches:
wherein the analyzing, via the computing device, 
whether the first delivery restriction can be satisfied in the time frame specified by the customer for completing the delivery further comprises: [Ourega; ¶154-¶155, ¶165,  test, estimate and check the restrictions for packaging validation to provide the specified delivery time scheduled / shipping timeframe].
determining whether a method of delivery suitable for the delivery of the at least one product to the delivery location is available; and [Ourega; ¶58 and ¶166-¶188].
determining whether the at least one product can be delivered to the customer at the delivery location within the time frame specified by the customer. [Ourega; ¶58 and ¶166-¶188].
Ourega doesn’t teach, Rellas teaches:
determining whether the at least one product may be legally delivered to the delivery location; [Rellas; ¶6 shows whether a customer meets legal criteria for product to be delivered by “ordered product is one that may legally be delivered only to a customer who meets a criterion, and the user of the mobile device who is delivering the product is enabled to determine to a legally sufficient degree that the customer to whom the product is being delivered meets the criterion”
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Rellas in the system of Ourega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
- 20 - for completing the delivery and determine at least one of: whether the at least one product may be legally delivered to the delivery location; whether a method of delivery suitable for the delivery of the at least one product to the delivery location is available; and whether the at least one product can be delivered to the customer at the delivery location within the time frame specified by the customer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628